Citation Nr: 0524209	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  05-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of infantile paralysis (claimed as a right leg 
disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for infantile paralysis (claimed as right leg 
disability) and bilateral hearing loss, on the basis that new 
and material evidence had not been received as to either 
disability.  In addition, the RO denied service connection 
for tinnitus.   

The veteran provided testimony at a personal hearing at the 
RO in December 2004.  A copy of the hearing transcript was 
placed in the claims file.

As discussed below, the issue of entitlement to service 
connection for bilateral hearing loss is reopened; however, 
further development is needed.  The issues of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  

In a statement from the veteran received in November 2003, he 
related an accident that occurred in service which resulted 
in an injury to his back, and said that he possibly had a 
present disability.  When seen at a VA clinic in July 2003, 
he mentioned the accident and that he now had back pain.  
This appears to be an informal claim for entitlement to 
service connection for a back disorder, and is referred to 
the RO for appropriate development and adjudication.  


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and infantile paralysis (claimed as right leg disability).  
The veteran was notified of the decision by letter dated in 
November 1998.  He did not perfect an appeal to that 
decision, and it became final.  

2.  Evidence received since the November 1998 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim for bilateral hearing loss, is not 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, does raise a reasonable 
possibility of substantiating the claim.

3.  Evidence received since the November 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for residuals of infantile paralysis 
(claimed as right leg disability), is cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of infantile 
paralysis (claimed as right leg disability) has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Our review discloses that in a November 1998 rating decision 
the RO denied entitlement to service connection for bilateral 
hearing loss and infantile paralysis (claimed as right leg 
disability).  The veteran was provided notice of that 
decision and of his appeal rights in November 1998.  He 
initiated an appeal and a statement of the case was 
furnished; however, he did not perfect his appeal on that 
decision, thus it is final.  38 C.F.R. §§ 20.302, 20.1103 
(1998).  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss and paralysis of his right leg, and his original 
claim for entitlement to service connection for tinnitus, was 
received in September 2003.  The RO sent notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence the claimant 
could submit to support his claim, and what information and 
evidence would be obtained by VA, to the appellant in 
September 2003 prior to the initial AOJ decision on his claim 
in January 2004.  The timing of the notice in this case was 
compliant with the statutory requirement that it precede the 
initial RO decision. 

In a September 2003 letter, the RO notified the appellant of 
three of the four required content elements.  He was notified 
of the information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  As to the 
fourth required content element, although this notice did not 
explicitly ask the appellant to provide "any evidence in 
[his] possession that pertains" to his claim, 38 C.F.R. 
§ 3.159(b)(1), the notice properly conveyed the essence of 
the regulation.  The RO's September 2003 letter informed him 
to tell the RO about any additional information or evidence 
that he wanted the RO to try to secure and that he could 
obtain records himself and send them to the RO.  

In addition, the appellant was advised, by virtue of a 
detailed January 2005 statement of the case, of the pertinent 
law, to include the regulations pertinent to finality of 
decisions and new and material evidence, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
January 2005 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159, which contains the guidance 
that a claimant should "provide any evidence in the 
claimant's possession that pertains to the claim."  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
the RO notified the appellant of the fourth required content 
element.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the language of VCAA notice by the RO 
constituted harmless error.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Furthermore, to the extent that there may be any deficiency 
of notice or assistance on the issue of whether new and 
material evidence has been received on the issue of 
entitlement to service connection for bilateral hearing loss, 
there is no prejudice to the appellant in proceeding on this 
issue, given the Board's decision herein finding that new and 
material evidence has been received as to service connection 
for bilateral hearing loss and remanding this issue for 
further development.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Facts and analysis

The veteran submitted a claim in May 1998, in pertinent part, 
for entitlement to service connection for bilateral hearing 
loss and a right leg disorder.  

A request for service medical records (SMRs) to the National 
Personnel Records Center (NPRC) in August 1998 resulted in 
receipt of a service medical record with entries dated in 
October and November 1949.  The veteran sought medical 
treatment for a stiff neck and then for tinea cruris which 
was treated with medication.  Although the NPRC had sent an 
SMR, a second reply from the NPRC received in August 1998, 
dated approximately two weeks after the first reply, 
indicated that no records were located and that it is 
possible that the veteran's case involves "fire related 
service," i.e., if his SMRs had existed and been at the NPRC 
in July 1973, they would have been in an area that suffered 
the most damage in a fire which occurred there on that date.  

In June 1998, the veteran was requested to provide 
information so that a search of alternate record sources 
could be made.  To date, it does not appear that this 
information has been received.  

Evidence considered at the time of the final decision in 
November 1998 consisted of an SMR with entries in October and 
November 1949, a report of a VA Compensation and Pension 
(C&P) examination in August 1998, and a March 1952 memorandum 
from an Assistant Battalion Surgeon to the Commanding 
Officer.  

In March 1952, the Assistant Battalion Surgeon wrote to the 
Commanding Officer requesting that the veteran be excused 
permanently from all forms of physical training due to 
medical reasons.  

At a VA C&P examination in August 1998, the veteran related 
having had infantile paralysis at about age four.  For about 
eight years, he had used crutches, until he underwent 
surgery, after which he did not need crutches, and was able 
to play football and engage in boxing.  He enlisted in the 
Army, passed the physicals, and went through basic training 
without difficulty.  He said that later, after participating 
in a 20-mile march, his right leg was extremely painful and 
never as good as before the long march.  Post-service, he 
reported working as an iron worker, a supervisor in 
construction, and a consultant.  After a coronary artery 
bypass, he had limited his work.  At the time of the 
examination, he was building some homes, which involved 
laying cinder blocks and climbing ladders, and was painful to 
his right leg.  Clinical findings were that the veteran 
walked with a marked limp and the aid of a cane.  There was 
marked atrophy of the right thigh and leg.  The impression 
was status post polio in childhood, with post-polio syndrome.  

At a VA audiology examination in August 1998, the veteran 
reported having had a fungus infection many years ago in both 
ears, worse in the left than the right, with drainage.  He 
reported having had constant tinnitus in his left ear that 
had started approximately 20 years earlier.  He reported a 
history of military noise exposure from the flight line, 
tanks, and gunfire.  

The August 1998 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
50
LEFT
15
15
25
75
70

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran was diagnosed with a high 
frequency sensorineural hearing loss bilaterally, which was 
worse in the left ear.  




After review of the above evidence, in a November 1998 rating 
decision, the RO denied entitlement to service connection for 
bilateral hearing loss and infantile paralysis (claimed as 
right leg disability).  

The veteran disagreed with the decision and submitted a 
statement, a certificate of completion of a course in 
Topographic Computing in July 1949, duplicate copies of the 
March 1952 permanent excuse, a copy of his immunization 
register from 1949 to 1952, a discharge order, a January 1960 
certificate of eligibility under the Servicemen's 
readjustment Act of 1944 as amended, and a letter dated in 
December 1952 that he had applied for a certificate of 
eligibility to attend a university under the provisions of 
Public Law 550.  In his statement the veteran claimed that a 
fungal infection in service caused damage to his ears which 
affected his hearing.   

A statement of the case was issued in December 1999.  The 
veteran did not perfect his appeal on this decision, however, 
and therefore it is a final decision.  38 C.F.R. §§ 20.302, 
20.1103 (1998).  

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for entitlement to service connection for bilateral 
hearing loss and residuals of infantile paralysis (claimed as 
right leg disability).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence received into the record since the November 1998 
determination that denied entitlement to service connection 
for bilateral hearing loss and infantile paralysis (claimed 
as a right leg disability) includes a statement from the 
veteran, a duplicate copy of the March 1952 request that the 
veteran be permanently excused from physical training, the 
veteran's testimony at a personal hearing at the RO in 
December 2004, and VA outpatient treatment records. 


VA outpatient treatment records show that in July 2003 the 
veteran sought to establish eligibility for medical care with 
VA.  He reported having slipped on a platform during 
calisthenics and injured his back.  He said that, at the time 
of his departure from service, he could not run or walk well, 
and had pain.  At discharge he was told to limit his 
activity, and a doctor wrote that the veteran was 45 percent 
disabled.  He related that he ever went through a review 
board because he did not wish to remain in service.  His past 
medical history included infantile paralysis at age 4, with 
surgery to lengthen the tendon of the right lower extremity, 
now with some atrophy of the right lower extremity and 
muscular wasting.  The pertinent clinical findings were 
normal tympanic membranes and no external canal occlusion.  
His right leg had full range of motion, without pain, and no 
joint deformity.  He had an abnormal gait in favor of the 
right lower extremity, and used a cane.  There was atrophy of 
the right lower extremity.  The pertinent impression was 
history of infantile paralysis with right lower extremity 
atrophy.

In November 2003, the veteran wrote that he had few medical 
records, as he had been outside the U.S. for 18 years, and 
while in the U.S. his jobs had entailed much travel.  

The veteran testified in December 2004 that he was not 
exposed to much noise at his normal job in service; however, 
he was then sent on temporary duty to Indochina and Korea, 
where he was exposed to artillery fire, projectiles, and air 
bursts.  He also had a fungus in his ears in service, and 
took medication for malaria which affected his hearing.  He 
described his post-service employment which involved some 
noise exposure.  He stated that the ringing in his ears had 
been there all the time.  

The veteran testified about the infantile paralysis he had 
prior to service, and noted that he had passed all the 
physical requirements upon entrance to service.  He said 
that, during his time in the Philippines, his physical health 
had deteriorated, as had that of others in the survey party.  
Then he had to go on a 20-mile march, which he completed, but 
he felt that it had overextended him, and his right leg was 
very painful at the end of the march.  He felt that the March 
1952 statement which had been submitted included his right 
leg condition.  He testified that he had searched for old 
records but had not found anything. 

With the veteran's substantive appeal he submitted a 
statement and a duplicate copy of a March 1952 statement from 
an Assistant Battalion Surgeon.

With regard to the issue of entitlement to service connection 
for bilateral hearing loss, in the Board's opinion, the 
veteran's hearing testimony, presumed credible for this 
purpose, and when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, it relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, it does 
raise a reasonable possibility of substantiating the claim.  
This is particularly true in view of the low threshold 
required to establish new and material evidence under the 
Hodge precedent, supra.  Accordingly, the claim for 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. § 5108.  

With regard to the issue of entitlement to service connection 
for residuals of infantile paralysis (claimed as right leg 
disability), in the Board's opinion, the evidence, presumed 
credible for this purpose, when viewed with that previously 
of record, is not new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a).  

The March 1952 statement from the Assistant Battalion Surgeon 
is duplicative of evidence already associated with the claims 
file and, therefore, is not new.  Duplicate statements or 
documents, by their very nature, may not be new and material.  
38 C.F.R. § 3.156.  

The veteran's testimony is cumulative of evidence previously 
considered and is not new and material evidence.  The VA 
outpatient treatment records show that the veteran had a 
history of infantile paralysis with right lower extremity 
atrophy.  These records, although new, are not material, as 
they show right lower extremity atrophy due to a history of 
infantile paralysis.  This evidence is cumulative of evidence 
already considered in a previous denial.  

The Board recognizes that the veteran sincerely believes that 
there was some damage to his right leg in service that 
contributed to the condition he now has.  However, the 
appellant is not deemed competent to offer evidence as to 
diagnosis, medical etiology, or causation.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received 
subsequent to the November 1998 rating decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for residuals of infantile 
paralysis (claimed as right leg disability).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and the appeal is granted to this 
extent only.

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim of 
entitlement to service connection for residuals of infantile 
paralysis (claimed as right leg disability) is denied.



REMAND

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  In addition, the veteran claims that his tinnitus is 
related to noise exposure in service.  There is only one 
service medical record attached to the claims file, which 
does not show in-service evidence of tinnitus or hearing 
loss.  However, as noted above, other SMRs are not available.  
The veteran's testimony has indicated temporary duty 
assignments involving exposure to artillery and weapons 
noise.  The veteran also testified to experiencing hearing 
loss in service due to anti-malarial medication and fungal 
infections.  The August 1998 auditory examination showed 
auditory thresholds that meet the criteria for impaired 
hearing set forth in 38 C.F.R. § 3.385 (2004).  Further 
development of medical evidence is necessary to decide the 
claim on the merits.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the veteran  
provide a history of any in-service and post-
service exposure to acoustic trauma, to 
include the extent to which he was provided 
with, and utilized, hearing protection. 

2.  The RO should schedule the veteran for a 
VA ear and audiometric examination to 
determine the nature and etiology of any 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The claims folder, to include a 
copy of this Remand and any additional records 
obtained, must be made available to the 
medical examiner in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history, and the 
examination report should indicate whether 
such review was performed. 

a.  The examiner should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
hearing impairment and/or his tinnitus is 
related to claimed acoustic trauma, fungal 
infection, or anti-malarial medication in 
service, or whether such a relationship as 
to either disorder is unlikely (i.e., less 
than a 50-50 probability). 

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

c.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


